



Neenah, Inc.
20__ Restricted Stock Unit Award Agreement (A)


THIS AGREEMENT (the “Agreement”), effective ______, 20__, sets forth the terms
and conditions of the grant of Restricted Stock Units by Neenah, Inc. (the
“Company”), to the Participant, pursuant to the provisions of the Neenah, Inc.
2018 Omnibus Stock and Incentive Compensation Plan (the “Plan”).
1.    General Grant Information. The Participant has been selected to receive an
Award of Restricted Stock Units, with specific grant information recorded by
Morgan Stanley Smith Barney or other duly authorized administrator (“MSSB”). The
grant information includes date of grant and number of Restricted Stock Units.
2.    Grant of Restricted Stock Units. The Award of Restricted Stock Units is
pursuant to the terms and conditions contained herein. This form of agreement
applies only to Restricted Stock Units that have been identified with the code
set forth in the lower left corner of this page.
3.    Vesting Period. The Restricted Stock Units shall become vested to the
extent provided, and all restrictions will lapse to the extent of vesting, upon
the earliest to occur of the following events:
(a)    one-third (1/3) on December 31, 20__, one-third (1/3) on December 31,
20__, and one-third (1/3) on December 31, 20__, provided the Participant has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through the applicable date (the time period from the date of grant
to December 31, 20__ is referred to herein as the “Vesting Period”);
(b)    upon the Participant’s termination of employment due to death,
Disability, or Retirement, provided the Participant has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through such
event; or
(c)    on the date of the termination of Participant’s employment with the
Company if within two years after a Change in Control, Participant’s employment
is terminated by the Company, its Affiliates, and/or Subsidiaries other than for
Cause, or is terminated by the Participant for Good Reason. For the purposes of
this Agreement, the terms “Cause” and “Good Reason” shall have the same meaning
as provided in the Executive Severance Plan.
4.    Termination of Service for Other Reasons. Unless otherwise stated herein,
in the event the Participant’s service with the Company terminates for any
reason before one hundred percent (100%) vesting pursuant to Paragraph 3, all of
the unvested Restricted Stock Units the Participant holds at the time the
Participant’s service terminates shall be forfeited to the Company.


Code: XXXX    1    

--------------------------------------------------------------------------------





5.    Deferral of Restricted Stock Units. Prior to the beginning of the calendar
year in which the Restricted Stock Units are granted (or, with respect to the
first year in which the Participant becomes eligible to participate in the
Neenah Participants’ Deferred Compensation Plan, within 30 days after becoming
eligible and prior to the date of grant), the Participant may make an
irrevocable election to defer all or a portion of the Restricted Stock Units
under the Neenah Deferred Compensation Plan. Each Participant who elects to
defer an amount of his Restricted Stock Units shall be deemed to have elected to
defer all corresponding dividend equivalents applicable to such Restricted Stock
Units. If the Participant makes a timely election to defer the Restricted Stock
Units under the Neenah Deferred Compensation Plan, payment of the Restricted
Stock Units and the dividend equivalents applicable to such Restricted Stock
Units will be governed by the terms of the Neenah Deferred Compensation Plan.
6.    Payment of Restricted Stock Units. Unless the Participant has timely made
an election to defer the Restricted Stock Units under the Neenah Deferred
Compensation Plan, (a) the Participant shall be entitled to receive shares of
Stock for Restricted Stock Units the restrictions of which have lapsed pursuant
to Paragraph 3 herein, (b) the Participant will receive a number of shares of
Stock equal to the number of vested Restricted Stock Units, and (c) the shares
of Stock will be issued in Stock certificates or in book-entry form in the
Participant’s name as soon as administratively practicable, but not later than
the earlier of thirty (30) days after the restrictions lapse or the last day of
the calendar year in which the restrictions lapse; provided, however, if the
Participant is a “specified employee” (within the meaning of Code Section 409A)
and the Participant is entitled to the issuance of Stock as a result of the
Participant’s “separation from service” (within the meaning of Code Section
409A), the issuance shall be made six months after separation from service to
the extent required to comply with Code Section 409A, but not later than the
date the issuance of Stock otherwise would have occurred had the Participant
remained employed, to the extent permissible under Code Section 409A.
7.    Dividends. The Participant shall be entitled to receive dividend
equivalents on (i) vested and (ii) unvested and nonforfeited Restricted Stock
Units, which represent the right to receive cash payments (or payment in the
form of shares of Stock if the dividend is paid in shares of Stock) measured by
the aggregate dividends payable to a shareholder of record while the Participant
holds the Restricted Stock Units on a number of shares of Stock that correspond
to the number of Restricted Stock Units. The dividend equivalents shall be paid
on approximately the same dates that the corresponding dividends are paid to the
Company’s shareholders of record, except as provided in Paragraph 5.
8.    Right as Stockholder. The Participant shall not have voting or any other
rights as a shareholder of the Company with respect to Restricted Stock Units.
The Participant will obtain full voting and other rights as a shareholder of the
Company upon the settlement of Restricted Stock Units in shares of Stock.
9.    Nontransferability. During the Vesting Period, Restricted Stock Units
awarded pursuant to this Agreement may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated (“Transfer”) other than by will
or by the laws of descent and distribution, except as provided in the Plan. If
any Transfer, whether voluntary or involuntary, of Restricted Stock Units is
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon the


Code: XXXX    2    

--------------------------------------------------------------------------------





Restricted Stock Units, the Participant’s right to such Restricted Stock Units
shall be immediately forfeited to the Company, and this Agreement shall lapse.
10.    Requirements of Law. The granting of Restricted Stock Units under the
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
11.    Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.
12.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of service with the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s service at any time.
13.    Amendment to the Plan. The Plan is discretionary in nature and the
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.
14.    Amendment to this Agreement. Any amendment and/or termination of this
Agreement will not accelerate a payment date if such amendment or termination
would subject such amounts to taxation under Code Section 409A.
15.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
16.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the state of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the state of Georgia.
18.    Code Section 409A. This Agreement is intended to comply with Code Section
409A and all of the provisions of this Agreement shall be construed consistent
with that intent. References herein to the Participant’s cessation of service,
termination of service and similar terms shall be construed to refer to a
“separation from service” within the meaning of Code Section 409A.


Code: XXXX    3    

--------------------------------------------------------------------------------





19.    Definition of Retirement: “Retirement” means voluntary resignation of
employment by a Participant, who is also an employee of the Company or an
Affiliate (as defined in the Plan),after (i) the later of attaining age
sixty-five (65) or the fifth anniversary of the Participant’s date of hire, or
(ii) attaining age fifty-five (55) with at least five (5) Years of Vesting
Service; provided, however, that if a Participant is a participant under the
Company’s Pension Plan or Retirement Contribution Plan, “Retirement” shall mean
satisfying the requirements for “retirement” or “early retirement” as defined in
the applicable plan. For purposes of the definition of “Retirement,” “Years of
Vesting Service” shall be determined in the same manner as years of vesting
service are determined pursuant to the Company’s Pension Plan or Retirement
Contribution Plan, whichever is applicable to the Participant; however, if such
plan is subsequently terminated, the “Committee” (as defined in the Plan) shall
determine the meaning of such term in its sole discretion.
20. Definition of Change in Control: “Change in Control” means the occurrence of
a “change in the ownership of the Company,” a “change in the effective control
of the Company,” or a “change in the ownership of a substantial portion of the
Company’s assets” (as such terms are defined below).
(a)
A “change in ownership of the Company” shall occur on the date that any one
person, or more than one person acting as a “Group” (as defined below), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; provided, however,
that, if any one person or more than one person acting as a Group, is considered
to own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company. In
addition, the following shall not constitute a change in ownership of the
Company: (i) any acquisition by any one person, or more than one person acting
as a Group, who on December 1, 2004 is the “beneficial owner” (within the
meaning of Rule 13d-3 of the Rules and Regulations under the Securities Exchange
Act of 1934, as amended) (a “Beneficial Owner”) of thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities, (iii)
any acquisition by the Company, (iv) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates, or (v) any transaction described in Clause (d) below.



(b)
A “change in the effective control of the Company” occurs on the date that:



(1)
Any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; provided, however, if any one person, or more than one
person acting as a group, is considered to own thirty-five percent (35%) or more
of the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a



Code: XXXX    4    

--------------------------------------------------------------------------------





change in the effective control of the Company. Notwithstanding the foregoing,
the following shall not constitute a change in the effective control of the
Company: (A) any acquisition by any one person, or more than one person acting
as a Group, who on December 1, 2004 is the Beneficial Owner of thirty percent
(30%) or more of the Outstanding Company Voting Securities, (B) any acquisition
directly from the Company, including without limitation, a public offering of
securities, (C) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Affiliates, or (D) any transaction described in Clause (d) below;
or


(2)
A majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; provided,
however, that this Subclause (2) shall apply only to the Company if no other
corporation is a majority shareholder of the Company.



(c)
A “change in the ownership of a substantial portion of the Company’s assets”
occurs on the date that any one person, or more than one person acting as a
Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total “Gross Fair Market Value” (as defined below) equal to
or more than 90% of the total Gross Fair Market Value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that, a transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to:



(1)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3)
a person, or more than one person acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company;

(4)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in Subclause (3) hereof); or

(5)
a Successor Entity pursuant to a transaction described in Clause (d) below.

(d)
Consummation of a reorganization, merger, or consolidation to which the Company
is a party, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”) shall not constitute a change
in ownership of the Company, a change in the effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets,
if following such



Code: XXXX    5    

--------------------------------------------------------------------------------





Business Combination: (i) all or substantially all the individuals or entities
who were the Beneficial Owners of Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of the members of
the board of directors of the company resulting from the Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Voting Securities; (ii) no
person or Group (excluding any Successor Entity or any employee benefit plan, or
related trust, of the Company or such Successor Entity) beneficially owns,
directly or indirectly, thirty percent (30%) or more of the combined voting
power of the then outstanding voting securities of the Successor Entity, except
to the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
Successor Entity were members of the incumbent Board (including members of the
Board whose appointment or election is endorsed by a majority of the Board prior
to the date of the appointment or election) at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination.


(e)
For purposes of the definition of Change in Control:

(1)
“Group” means persons acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock of the
Company or assets of the Company, or a similar business transaction with the
Company (the “Transaction”); provided, however, that with respect to any person
who owns stock of both the Company and the other corporation in a Transaction,
such person will only be treated as acting as a group with respect to his or her
interest in the other corporation prior to the Transaction;

(2)
“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets; and

(3)
Notwithstanding any other provision hereof, stock ownership shall be determined
under Code Section 409A, and no Change in Control shall be deemed to have
occurred hereunder unless such event constitutes a change in the ownership or
effective control of the Company or in a substantial portion of the assets of
the Company under Code Section 409A.

21. Compensation Recovery Policy: The Board has adopted this compensation
recovery policy (the “Clawback Policy”) for “named executive officers,” other
senior officers and participants (each hereinafter referred to individually as
an “Executive” and collectively as “Executives”) in the Company’s Management
Incentive Plan (“MIP”) and the Company’s Long-term Compensation Plan (“LTCP”),
and the Restricted Stock Units granted under this Agreement shall be deemed to
be components of the MIP and/or the LTCP. Under the Clawback


Code: XXXX    6    

--------------------------------------------------------------------------------





Policy, the Board may, to the extent permitted by governing law, require
reimbursement of any MIP bonus or LTCP stock grants paid to an individual
Executive, a group of Executives or all Executives if:  (i) the payment was
predicated upon the achievement of certain financial results that were
subsequently the subject of a material restatement, (ii) the Board reasonably
determines that the Executive engaged in conduct that caused or partially caused
the need for the restatement or that the restatement is of such a nature as to
warrant seeking recovery of compensation from all or some larger group of
Executives, and (iii) a lower payment would have been made to the Executive (or
group of Executives) based upon the restated financial results.  In each such
instance, the Board may seek to recover the relevant overpayment amount of the
MIP bonus or LTCP grant for the period at issue.  In applying the Clawback
Policy, the Board will have sole discretion in determining whether an
Executive’s conduct has or has not met any particular standard of conduct under
law or Company policy and whether the compensation recovery should apply to an
individual Executive or a larger group of Executives and the extent of the
amount of recovery sought.  Further, following a restatement of the Company’s
financial statements, the Company will recover any compensation received by (a)
the Chief Executive Officer and Chief Financial Officer that is required to be
recovered by Section 304 of the Sarbanes-Oxley Act of 2002 (Section 304 of the
Sarbanes-Oxley Act of 2002 requires the Chief Executive Officer and Chief
Financial Officer of a company to disgorge their bonuses and other incentive
compensation where (i) the company must prepare an accounting restatement due to
material noncompliance with any financial reporting requirement under the
securities laws and (ii) the noncompliance results from misconduct), or (b) an
executive officer, to the extent required under Section 954 of the Dodd-Frank
Wall Street Reform Act and Consumer Protection Act.
22. The Plan Governs; Capitalized Terms: The Plan provides a complete
description of the terms and conditions governing the Restricted Stock Units. If
there is any inconsistency between the terms of this Agreement and the terms of
the Plan, the Plan’s terms will completely supersede and replace the conflicting
terms of this Agreement. All capitalized terms will have the meanings ascribed
to them in the Plan, unless specifically defined otherwise herein.






Code: XXXX    7    